Exhibit 10.2

EXCHANGE AND CALL RIGHTS AGREEMENT
 
This EXCHANGE AND CALL RIGHTS AGREEMENT made as of October 5, 2016 (the
“Agreement”), among Paid Inc. (“Paid”), a corporation incorporated under the
laws of the State of Delaware, 2534841 Ontario Inc. (“Callco”), a wholly-owned
subsidiary of Paid and a corporation incorporated under the laws of the Province
of Ontario, ShipTime Canada Inc. (“Amalco”), a wholly-owned subsidiary of Paid
and a corporation incorporated under the laws of the Province of Ontario, and
Amalco in its capacity as agent and bare trustee on behalf of the holders of
Exchangeable Shares (as defined herein) listed on Schedule “A” annexed hereto.
 
WHEREAS, in connection with an amalgamation agreement dated as of September 1,
2016, by and among Paid, emergeIT Inc., Callco, and Exchangeco, (the
“Amalgamation Agreement”), emergeIT Inc. and Exchangeco are to amalgamate and
form Amalco, and Amalco is to issue exchangeable preferred shares (the
“Exchangeable Shares”) to certain persons in exchange for their securities of
emergeIT Inc.;
 
WHEREAS, holders of Exchangeable Shares will be entitled to require Amalco to
redeem such Exchangeable Shares and upon such redemption the Exchangeable Shares
shall be exchanged by Amalco the Exchangeable Preferred Share Consideration;
 
WHEREAS, Callco will be entitled in certain events to require the exchange of
the Exchangeable Shares for the Exchangeable Preferred Share Consideration
pursuant to a support agreement dated as of the date hereof among Paid, Callco
and Amalco (the “Support Agreement”);
 
WHEREAS, the parties intend the Exchangeable Shares to be economically
equivalent to the Paid US Common Stock and Paid US Preferred Stock and for each
Exchangeable Share to be treated as 480 shares of Paid US Common Stock and 3,344
shares of Paid US Preferred Stock outstanding for United States federal income
and corresponding state and local Tax purposes;
 
WHEREAS, pursuant to the Amalgamation Agreement, Paid, Callco and Amalco are
required to execute an exchange and call rights agreement substantially in the
form of this Agreement;
 
NOW THEREFORE, in consideration of the respective covenants and agreements
provided in this Agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:
 
ARTICLE 1
 
DEFINITIONS AND INTERPRETATION
 
1.1
Definitions

 
In this Agreement, each capitalized term used and not otherwise defined herein
shall have the meaning ascribed thereto in the rights, privileges, restrictions
and conditions (collectively, the “Share Provisions”) attaching to the
Exchangeable Shares as set out in the articles of Amalco. The following terms
shall have the following meanings:
 
“Act” means the Business Corporations Act (Ontario), including the regulations
promulgated thereunder, in either case as amended from time to time.
 
“Agreement” has the meaning ascribed thereto in the introductory paragraph.
 
“Amalco” has the meaning ascribed thereto in the introductory paragraph.
 
“Automatic Exchange Right” has the meaning ascribed thereto in Section 2.11(2).
 
“Callco” has the meaning ascribed thereto in the introductory paragraph.


“Amalgamation Agreement” has the meaning ascribed thereto in the recitals.
 
“Exchange Right” has the meaning ascribed thereto in Section 2.1.
 
“Exchangeable Shares” has the meaning ascribed thereto in the recitals.
 
“Exchangeco” has the meaning ascribed thereto in the introductory paragraph.
 
“including” means “including without limitation” and “includes” means “includes
without limitation”.
 
 
-1-

--------------------------------------------------------------------------------

 
 
“Insolvency Event” means (i) the institution by Amalco of any proceeding to be
adjudicated a bankrupt or insolvent or to be dissolved or wound up, or the
consent of Amalco to the institution of bankruptcy, insolvency, dissolution or
winding-up proceedings against it, or (ii) the filing by Amalco of a petition,
answer or consent seeking dissolution or winding-up under any bankruptcy,
insolvency or analogous Laws, including the Companies Creditors’ Arrangement Act
(Canada) and the Bankruptcy and Insolvency Act (Canada), and the failure by
Amalco to contest in good faith any such proceedings within 30 days of becoming
aware thereof, or the consent by Amalco to the filing of any such petition or to
the appointment of a receiver, or (iii) the making by Amalco of a general
assignment for the benefit of creditors, or the admission in writing by Amalco
of its inability to pay its debts generally as they become due, or (iv) Amalco
not being permitted, pursuant to solvency requirements of applicable Law and
further to Section B8.1(d) of the Share Provisions, to redeem any Retracted
Shares specified in a Retraction Request delivered to Amalco in accordance with
Article B7 of the Share Provisions.
 
“Non-Affiliated Holders” mean the registered holders from time to time of
Exchangeable Shares, other than members of the Paid Group.
 
“Officer’s Certificate” means, with respect to Paid, Callco or Amalco, as the
case may be, a certificate signed by any one of the Chairman of the Board, the
President, any Vice-President or any other executive officer of Paid, Callco or
Amalco, as the case may be.
 
“Other Corporation” has the meaning ascribed thereto in Section 3.4(c).
 
“Other Shares” has the meaning ascribed thereto in Section 3.4(c).
 
“Paid” has the meaning ascribed thereto in the introductory paragraph.
 
“Paid Group” means, collectively, Paid and any subsidiary of Paid, whether now
in existence or hereafter created or acquired, including without limitation
Callco and Amalco.
 
“Paid Liquidation Event” has the meaning ascribed thereto in Section 2.11(1).
 
“Paid Liquidation Event Effective Date” has the meaning ascribed thereto in
Section 2.11(3).
 
“Paid Successor” has the meaning ascribed thereto in Section 3.1.
 
“Paid US Common Stock” means one share of Common Stock in the capital stock of
Paid, par value $0.0001.
 
“Paid US Preferred Stock” means one share of Preferred Stock in the capital
stock of Paid, par value $0.0001.
 
1.2
Interpretation Not Affected by Headings, etc.

 
The division of this Agreement into articles and sections and the insertion of
headings are for reference purposes only and shall not affect the interpretation
of this Agreement. Unless otherwise indicated, any reference in this Agreement
to an “Article” or “Section” refers to the specified Article or Section of this
Agreement.
 
1.3
Number, Gender, etc.

 
In this Agreement, unless the context otherwise requires words importing the
singular number include the plural and vice versa. Words importing any gender
shall include all genders and words importing persons include individuals,
corporations, partnerships, companies, associations, trusts, unincorporated
organizations, governmental bodies and other legal or business entities of any
kind.
 
1.4
Date for any Action

 
If any date on which any action is required to be taken under this Agreement is
not a Business Day, such action shall be required to be taken on the next
succeeding Business Day.
 
1.5
Currency

 
Unless otherwise stated, all references in this Agreement to sums of money are
expressed in, and all payments provided for herein shall be made in United
States dollars, and “$” or “US$” refers to United States dollars and “C$” refers
to Canadian dollars.
 
1.6
Payments

 
All payments to be made hereunder will be made without interest and less any Tax
required by Canadian or United States Tax Law to be deducted and withheld.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
EXCHANGE RIGHT, AUTOMATIC EXCHANGE RIGHT AND
 
PAID SUPPORT
 
2.1
Grant and Ownership of the Automatic Exchange Right and the Exchange Right

 
Callco hereby grants to each Non-Affiliated Holder the Automatic Exchange Right.
Callco hereby grants to each Non-Affiliated Holder the right upon the occurrence
and during the continuance of an Insolvency Event, to require Callco to purchase
from such holder all or any part of the Exchangeable Shares held by such holder,
all in accordance with the provisions of this Agreement and to the extent
permitted by applicable law (the “Exchange Right”). Paid hereby ratifies,
approves and confirms the grant by Callco of each of the Automatic Exchange
Right and the Exchange Right. Paid and Callco each hereby acknowledge receipt
from the Non-Affiliated Holders of good and valuable consideration (and the
adequacy thereof) for the grant of the Automatic Exchange Right and the Exchange
Right by Callco to the holders.
 
2.2
Restrictions On Transfer and Legended Share Certificates

 
Except as required or permitted under this Agreement, no holder of Exchangeable
Shares may sell, transfer or otherwise dispose of their Exchangeable Shares
unless, subject to applicable securities Laws in Canada and the United States,
(i) such transaction is (in the case of a shareholder who is a natural person
only) to a successor in interest as a result of their death; or (ii) in any
other circumstance a transfer approved by the board of directors of each of
Amalco and Paid. Amalco will cause each certificate representing Exchangeable
Shares to bear an appropriate legend notifying the holder thereof of the
Automatic Exchange Right, the Exchange Right and of their right to exercise the
Exchange Right in respect of the Exchangeable Shares held by such holder.
 
2.3
Exercise of Exchange Right

 
The Exchange Right shall be and remain vested in and exercisable by each holder
in respect of the Exchangeable Shares held by such holder.


2.4
Purchase Price

 
The purchase price payable by Callco for each Exchangeable Share to be purchased
by Callco under the Exchange Right shall be an amount per share equal to the
Exchangeable Preferred Share Consideration.
 
2.5
Exercise Instructions

 
Subject to the terms and conditions herein set forth, a Non-Affiliated Holder
shall be entitled, upon the occurrence and during the continuance of an
Insolvency Event, to exercise the Exchange Right with respect to all or any part
of the Exchangeable Shares registered in the name of such holder on the books of
Amalco.  To exercise the Exchange Right, the Non-Affiliated Holder shall deliver
to Amalco, in person or by certified or registered mail, at its registered
office, or at such other places in Canada as Amalco may from time to time
designate by written notice to the Non-Affiliated Holders, the certificates
representing the Exchangeable Shares which the holder desires Callco to
purchase, duly endorsed in blank for transfer, and accompanied by such other
documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the Act and the articles and by-laws of Amalco and
such additional documents and instruments as Amalco may reasonably require
together with: (a) a duly completed form of notice of exercise of the Exchange
Right, contained on the reverse of or attached to the Exchangeable Share
certificates, stating (i) that the holder thereby exercises the Exchange Right
so as to require Callco to purchase from the holder the number of Exchangeable
Shares specified therein, (ii) that such holder has good title to and owns all
such Exchangeable Shares to be acquired by Callco free and clear of all liens,
claims, security interests and encumbrances, (iii) the names in which the
certificates representing Paid US Common Stock and Paid US Preferred Stock
issuable in connection with the exercise of the Exchange Right are to be issued
and (iv) the names and addresses of the persons to whom such new certificates
should be delivered; and (b) payment (or evidence satisfactory to Amalco, Callco
and Paid of payment) of the Taxes (if any) payable as contemplated by
Section 2.8 of this Agreement. If only a portion of the Exchangeable Shares
represented by any certificate or certificates delivered to Amalco are to be
purchased by Callco under the Exchange Right, a new certificate for the balance
of such Exchangeable Shares shall be issued to the holder at the expense of
Amalco. In the event of any failure or refusal of Callco to do so, for any
reason, the holder may exercise such rights by delivering a notice of exercise
to like affect to Paid.
 
2.6
Delivery of Paid Common Stock and Paid Preferred Stock; Effect of Exercise

 
Promptly after receipt by Amalco of the certificates representing the
Exchangeable Shares that a holder desires Callco to purchase under the Exchange
Right, together with such documents and instruments of transfer and a duly
completed form of notice of exercise of the Exchange Right (and payment of
Taxes, if any, payable as contemplated by Section 2.8 or evidence thereof), duly
endorsed for transfer to Callco, or as it may direct prior to closing, Amalco
shall notify Callco and Paid of its receipt of the same, and Callco shall
promptly thereafter deliver or cause to be delivered to the holder of such
Exchangeable Shares (or to such other persons, if any, properly designated by
such holder), the Exchangeable Preferred Share Consideration deliverable in
connection with such exercise of the Exchange Right; provided, however, that no
such delivery shall be made unless and until the holder requesting the same
shall have paid (or provided evidence satisfactory to Amalco and Callco of the
payment of) the Taxes (if any) payable as contemplated by Section 2.8 of this
Agreement. Immediately upon the giving of notice by Amalco of the exercise of
the Exchange Right, as provided in this Section 2.6, the closing of the
transaction of purchase and sale contemplated by the Exchange Right shall be
deemed to have occurred, and the holder of such Exchangeable Shares shall be
deemed to have transferred to Callco all of its right, title and interest in and
to such Exchangeable Shares and shall not be entitled to exercise any of the
rights of a holder in respect thereof, other than the right to receive the
Exchangeable Preferred Share Consideration therefor, unless such Exchangeable
Preferred Share Consideration is not delivered by Callco (or Paid, as the case
may be) to such holder (or to such other person, if any, properly designated by
such holder), within five Business Days of the date of the giving of such notice
to Amalco, in which case the rights of the holder shall remain unaffected until
such Exchangeable Preferred Share Consideration is so delivered and any such
cheque or other property comprising a portion of the Exchangeable Preferred
Share Consideration is paid. Concurrently with the closing of the transaction of
purchase and sale contemplated by the Exchange Right, such holder shall be
considered and deemed for all purposes to be the holder of the Paid US Common
Stock and Paid US Preferred Stock delivered to it pursuant to the Exchange
Right.
 
 
-3-

--------------------------------------------------------------------------------

 


2.7
Exercise of Exchange Right Subsequent to Retraction

 
In the event that a Non-Affiliated Holder has delivered a Retraction Request
pursuant to Article B7 of the Share Provisions, and provided that Callco has not
exercised its Call Right with respect to the Retracted Shares and that the
holder shall not have revoked the Retraction Request delivered by the holder to
Amalco pursuant to Section B7.4(e) of the Share Provisions, the Retraction
Request will constitute and will be deemed to constitute notice from the holder
of the exercise of the Exchange Right with respect to those Retracted Shares.
 
2.8
Stamp or Other Transfer Taxes

 
Upon any sale of Exchangeable Shares to Callco (or Paid, as the case may be)
pursuant to the Exchange Right or the Automatic Exchange Right, the share
certificate or certificates representing Paid US Common Stock and Paid US
Preferred Stock to be delivered in connection with the payment of the total
purchase price therefor shall be issued in the name of the holder who is the
holder of the Exchangeable Shares so sold or in such names as such holder may
otherwise direct in writing without charge to the holder of the Exchangeable
Shares so sold, provided, however, that such holder: (a) shall pay (and neither
Paid nor Callco nor Amalco shall be required to pay) any documentary, stamp,
transfer or other similar Taxes such holder may be legally required to pay in
respect of any transfer involved in the issuance or delivery of such shares to a
person other than such holder; or (b) shall have established to the satisfaction
of Paid, Callco and Amalco that such Taxes, if any, have been paid.
 
2.9
Notices to Non-Affiliated Holders

 
As soon as practicable following the occurrence of an Insolvency Event or any
event that with the giving of notice or the passage of time or both would be an
Insolvency Event, Amalco and Callco shall give written notice thereof to each
Non-Affiliated Holder, which notice shall contain a brief statement of the right
of the holders with respect to the Exchange Right.
 
2.10
Call Rights

 
The Liquidation Call Right, the Redemption Call Right, the Call Right and the
Change of Law Call Right are hereby agreed to, acknowledged, consented to and
confirmed.
 
2.11
Automatic Exchange Right

 
 
(1)
Paid or Callco, as the case may be, shall give each Non-Affiliated Holder
written notice of each of the following events (each a “Paid Liquidation Event”)
at the time set forth below:

 
 
(a)
in the event of any determination by the board of directors of Paid or Callco to
institute voluntary liquidation, dissolution or winding up proceedings with
respect to Paid or Callco or to effect any other distribution of assets of Paid
or Callco among its stockholders for the purpose of winding up its affairs, at
least 10 days prior to the proposed effective date of such liquidation,
dissolution, winding up or other distribution; and

 
 
(b)
promptly following the earlier of (i) receipt by Paid or Callco of notice of,
and (ii) Paid or Callco otherwise becoming aware of any instituted claim, suit,
petition or other proceeding with respect to the involuntary liquidation,
dissolution or winding up of Paid or Callco or to effect any other distribution
of assets of Paid or Callco among its stockholders for the purpose of winding up
its affairs in each case where Paid or Callco has failed to contest in good
faith any such proceeding commenced in respect of Paid within 30 days of
becoming aware thereof.

 
 
(2)
The notice contemplated by Section 2.11(1)(a) or 2.11(1)(b) shall include a
brief description of the automatic exchange of Exchangeable Shares for the
Exchangeable Preferred Share Consideration provided for in Section 2.11(3) below
(the “Automatic Exchange Right”).



 
(3)
In order that the Non-Affiliated Holders will be able to participate on a pro
rata basis with the holders of Paid US Common Stock and Paid US Preferred Stock
in the distribution of assets of Paid or Callco in connection with a Paid
Liquidation Event, immediately prior to the effective date (the “Paid
Liquidation Event Effective Date”) of a Paid Liquidation Event all of the then
outstanding Exchangeable Shares (other than Exchangeable Shares held by Paid or
its Subsidiaries) shall be automatically exchanged for the Exchangeable
Preferred Share Consideration. To effect such automatic exchange, Paid or Callco
shall, or shall cause a Permitted Affiliate to, subject to applicable law,
purchase each Exchangeable Share outstanding on the last Business Day
immediately prior to the Paid Liquidation Event Effective Date and held by a
Non-Affiliated Holder, and each such holder shall sell free and clear of any
liens, claims or encumbrances the Exchangeable Shares held by it at such time,
for a purchase price per share equal to the Exchangeable Preferred Share
Consideration.

 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(4)
On the Business Day immediately prior to the Paid Liquidation Event Effective
Date, the closing of the transaction of purchase and sale contemplated by the
automatic exchange of Exchangeable Shares for the Exchangeable Preferred Share
Consideration shall be deemed to have occurred, and each Non-Affiliated Holder
shall be deemed to have transferred to Paid or Callco all of such holder’s
right, title and interest in and to such Exchangeable Shares free and clear of
any liens, claims or encumbrances and shall cease to be a holder of such
Exchangeable Shares and Paid or Callco shall deliver or cause to be delivered to
such holders the Exchangeable Preferred Share Consideration deliverable upon the
automatic exchange of the Exchangeable Shares.  Concurrently with each such
Non-Affiliated Holder ceasing to be a holder of Exchangeable Shares, such holder
shall be considered and deemed for all purposes to be the holder of Paid US
Common Stock and Paid US Preferred Stock delivered to it pursuant to the
automatic exchange of such holder’s Exchangeable Shares for the Exchangeable
Preferred Share Consideration and the certificates held by such holder
previously representing the Exchangeable Shares exchanged by such holder with
Paid or Callco pursuant to such automatic exchange shall thereafter be deemed to
represent the Paid US Common Stock and Paid US Preferred Stock delivered to such
holder by Paid or Callco pursuant to such automatic exchange. Upon the request
of any holder and the surrender by such holder of Exchangeable Share
certificates deemed to represent Paid US Common Stock and Paid US Preferred
Stock, duly endorsed in blank and accompanied by such instruments of transfer as
Paid or Callco may reasonably require, there shall be delivered to such holder
certificates representing the Paid US Common Stock and Paid US Preferred Stock
of which such holder is the holder and the remainder of the Exchangeable
Preferred Share Consideration, if any.

 
2.12
Paid Common Stock

 
Notwithstanding anything herein to the contrary, the obligations of Paid to
issue Paid US Common Stock and Paid US Preferred Stock, and Callco to deliver or
cause to be delivered Paid US Common Stock and Paid US Preferred Stock, pursuant
to the Automatic Exchange Right or the Exchange Right, are subject to all
applicable laws.
 
2.13
Withholding Rights

 
Paid, Callco and Amalco shall be entitled to deduct and withhold from any
consideration otherwise payable to any Non-Affiliated Holder of the Exchangeable
Preferred Share Consideration such amounts (without duplication) as Paid, Callco
or Amalco, as the case may be, is legally required to deduct and withhold with
respect to such payment under the Tax Act or the U.S. Tax Code or any provision
of federal, provincial, state, territorial, local or foreign Tax Law, in each
case as amended or succeeded. In particular, any dividend paid on the
Exchangeable Shares to Canadian resident holders may be subject to United States
withholding tax as if such dividend had been paid on the Paid US Common Stock.
To the extent that amounts are so withheld, such withheld amounts shall be
treated for all purposes as having been paid to the holder of the shares in
respect of which such deduction and withholding was made, provided that such
withheld amounts are actually remitted to the appropriate Taxing Authority. To
the extent that the amount so required to be deducted or withheld from any
payment to a holder exceeds the cash portion of the consideration otherwise
payable to the holder, Paid, Callco and Amalco are hereby authorized to sell or
otherwise dispose of such portion of the consideration as is necessary to
provide sufficient funds to Paid, Callco or Amalco, as the case may be, to
enable it to comply with such deduction or withholding requirement and Paid,
Callco or Amalco shall notify the holder thereof and remit to such holder any
unapplied balance of the net proceeds of such sale.
 
2.14
No Fractional Entitlements

 
Notwithstanding anything contained in this Agreement, including, without
limitation, Article 2, no Non-Affiliated Holder shall be entitled to, and Paid
will not deliver, fractions of Paid US Common Stock or Paid US Preferred
Stock.  Where the application of the provisions of this Agreement, including,
without limitation, Article 2, would otherwise result in a Non-Affiliated Holder
receiving a fraction of a Paid US Common Stock or Paid US Preferred Stock, the
holder shall be entitled to receive the nearest whole number of Paid US Common
Stock or Paid US Preferred Stock after rounding down the fractional share.
 
 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
PAID’S SUCCESSORS
 
3.1
Certain Requirements in Respect of Combination, etc.

 
Neither Paid nor Callco shall enter into any transaction (whether by way of
reconstruction, reorganization, consolidation, arrangement, merger, transfer,
sale, lease or otherwise) whereby all or substantially all of its undertaking,
property and assets would become the property of any Other Corporation (as
defined below) or, in the case of a take-over, merger, arrangement, amalgamation
or other business combination, of the continuing corporation resulting
therefrom, but may do so if:
 
 
(a)
such Other Corporation or continuing corporation (the “Paid Successor”) by
operation of Law, becomes, without more, bound by the terms and provisions of
this Agreement or, if not so bound, executes, prior to or contemporaneously with
the consummation of such transaction, an agreement supplemental hereto and such
other instruments (if any) as are necessary or advisable to evidence the
assumption by the Paid Successor of liability for all moneys payable and
property deliverable hereunder and the covenant of such Paid Successor to pay
and deliver or cause to be delivered the same and its agreement to observe and
perform all the covenants and obligations of Paid or Callco, as the case may be,
under this Agreement; and

 
 
(b)
such transaction shall be upon such terms and conditions as substantially to
preserve and not to impair in any material respect any of the rights, duties,
powers and authorities of the Non-Affiliated Holders hereunder.

 
3.2
Vesting of Powers in Successor

 
Whenever the conditions of Section 3.1 have been duly observed and performed,
the parties, if required by Section 3.1, shall execute and deliver the amendment
provided for in Section 3.1 and thereupon the Paid Successor and such Other
Corporation that may then be the issuer of the Paid US Common Stock and Paid US
Preferred Stock shall possess and from time to time may exercise each and every
right and power of Paid under this Agreement in the name of Paid or otherwise
and any act or proceeding by any provision of this Agreement required to be done
or performed by the board of directors of Paid or Callco, as the case may be, or
any officers of Paid or Callco may be done and performed with like force and
effect by the directors or officers of such Paid Successor.
 
3.3
Wholly-Owned Subsidiaries

 
Nothing herein shall be construed as preventing the amalgamation or merger of
any direct or indirect wholly-owned Subsidiary of Paid with or into Paid or the
winding-up, liquidation or dissolution of any direct or indirect wholly-owned
Subsidiary of Paid, provided that all of the assets of such Subsidiary are
transferred to Paid or another direct or indirect wholly-owned Subsidiary of
Paid, and any such transactions are expressly permitted by this Article 3.



3.4
Successor Transaction

 
Notwithstanding the foregoing provisions of Article 3, in the event of a Paid
Liquidity Transaction:
 
 
(a)
in which Paid merges or amalgamates with, or in which all or substantially all
of the then outstanding Paid US Common Stock and Paid US Preferred Stock are
acquired by, one or more other corporations to which Paid, immediately before
such merger, amalgamation or acquisition, is “related” within the meaning of the
Tax Act (otherwise than by virtue of a right referred to in paragraph 251(5)(b)
thereof);

 
 
(b)
which does not result in an acceleration of the Redemption Date in accordance
with paragraph (b) of that definition; and

 
 
(c)
in which all or substantially all of the then outstanding Paid US Common Stock
and Paid US Preferred Stock are converted into or exchanged for shares or rights
to receive such shares (the “Other Shares”) of another corporation (the “Other
Corporation”) that, immediately after such Paid Liquidity Transaction, owns or
controls, directly or indirectly, Paid, then:

 
 
(d)
all references herein to “Paid” shall thereafter be and be deemed to be
references to “Other Corporation” and all references herein to “Paid Common
Stock” shall thereafter be and be deemed to be references to “Other Shares”
(with appropriate adjustments, if any, as are required to result in a holder of
Exchangeable Shares on the exchange, redemption or retraction of such shares
pursuant to the Share Provisions or exchange of such shares pursuant to this
Agreement immediately subsequent to the Paid Liquidity Transaction being
entitled to receive that number of Other Shares equal to the number of Other
Shares such holder of Exchangeable Shares would have received if the exchange,
redemption or retraction of such shares pursuant to the Share Provisions or
exchange of such shares pursuant to this Agreement had occurred immediately
prior to the Paid Liquidity Transaction and the Paid Liquidity Transaction was
completed, but subject to subsequent adjustments to reflect any subsequent
changes in the capital of the Other Corporation, including without limitation,
any sub-division, consolidation or reduction of share capital) without any need
to amend the terms and conditions of this Agreement and without any further
action required.

 
 
 
-6-

--------------------------------------------------------------------------------

 
 
ARTICLE 4
 
AMENDMENTS
 
4.1
Amendments, Modifications, etc.

 
Subject to Section 4.2 hereof, this Agreement may not be amended or modified
except by an agreement in writing executed by Paid, Callco and Amalco and
approved by the holders of Exchangeable Shares in accordance with Section B12.2
of the Share Provisions.
 
4.2
Ministerial Amendments

 
Notwithstanding the provisions of Section 4.1, the parties to this Agreement may
in writing, at any time and from time to time, without the approval of the
holders of Exchangeable Shares, amend or modify this Agreement for the purposes
of:
 
 
(a)
adding to the covenants of any or all of the parties hereto for the protection
of the Non-Affiliated Holders hereunder provided that the board of directors of
each of Amalco, Paid and Callco shall be of the good faith opinion that such
additions will not be prejudicial to the rights or interests of the
Non-Affiliated Holders as a whole;

 
 
(b)
evidencing the succession of a Paid Successor and the covenants and obligations
assumed by each such Paid Successor in accordance with the provisions of
Article 3;

 
 
(c)
making such amendments or modifications not inconsistent with this Agreement, as
may be necessary or desirable with respect to matters or questions which, in the
good faith opinion of the board of directors of each of Paid, Callco and Amalco,
having in mind the best interests of the holders of Exchangeable Shares, it may
be expedient to make, provided that such boards of directors shall be of the
opinion that such amendments or modifications will not be prejudicial to the
rights or interests of the Non-Affiliated Holders as a whole; or

 
 
(d)
making such changes or corrections which, on the advice of counsel to Paid,
Callco or Amalco, are required for the purpose of curing or correcting any
ambiguity or defect or inconsistent provision or clerical omission or mistake or
manifest error, provided that the board of directors of each of Paid, Callco and
Amalco shall be of the opinion that such changes or corrections will not be
prejudicial to the rights or interests of the Non-Affiliated Holders as a whole.

 
4.3
Meeting To Consider Amendments

 
Amalco, at the request of Paid or Callco, as the case may be, shall call a
meeting or meetings of the holders of the Exchangeable Shares for the purpose of
considering any proposed amendment or modification requiring approval pursuant
hereto. Any such meeting or meetings shall be called and held in accordance with
the by-laws of Amalco, the Share Provisions and all applicable Laws.
 
4.4
Changes in Capital of Paid and Amalco

 
At all times after the occurrence of any event contemplated pursuant to
Section 2.7 or 2.8 of the Support Agreement or otherwise, as a result of which
either Paid US Common Stock, Paid US Preferred Stock or the Exchangeable Shares
or any of the three are in any way changed, this Agreement shall forthwith be
deemed amended and modified as necessary in order that it shall apply with full
force and effect, mutatis mutandis, to all new securities into which the Paid US
Common Stock, Paid US Preferred Stock or the Exchangeable Shares or both are so
changed and the parties hereto shall execute and deliver a supplemental trust
agreement giving effect to and evidencing such necessary amendments and
modifications.
 
4.5
Execution of Supplemental Agreements

 
Notwithstanding Section 4.1, from time to time Amalco (when authorized by a
resolution of its board of directors) and Paid (when authorized by a resolution
of its board of directors) may, subject to the provisions of these presents, and
they shall, when so directed by these presents, execute and deliver by their
proper officers, trust agreements or other instruments supplemental hereto,
which thereafter shall form part hereof for any one or more of the following
purposes:
 
 
(a)
evidencing the succession of a Paid Successor and the covenants of and
obligations assumed by each such Paid’s Successor in accordance with the
provisions of Article 3;

 
 
(b)
making any additions to, deletions from or alterations of the provisions of this
Agreement or the Exchange Right or the Automatic Exchange Right which will not
be prejudicial to the interests of the Non-Affiliated Holders or are necessary
or advisable in order to incorporate, reflect or comply with any legislation the
provisions of which apply to Paid, Callco, Amalco or this Agreement; and

 
 
(c)
for any other purposes not inconsistent with the provisions of this Agreement,
including to make or evidence any amendment or modification to this Agreement as
contemplated hereby, provided that the rights of the Non-Affiliated Holders will
not be prejudiced thereby.

 
 
-7-

--------------------------------------------------------------------------------

 
 
ARTICLE 5
 
TERMINATION
 
5.1
Term

 
This Agreement shall survive and continue until the earliest to occur of the
following events:
 
 
(a)
no outstanding Exchangeable Shares are held by a Non-Affiliated Holder; or

 
 
(b)
each of Paid, Callco and Amalco elects in writing to terminate the Agreement and
such termination is approved by the holders of Exchangeable Shares in accordance
with Section B12.2 of the Share Provisions.

 
ARTICLE 6
 
GENERAL
 
6.1
Severability

 
If any term or provision of this Agreement is held invalid, unenforceable or
contrary to Law, such term or provision shall be deemed to be severable from the
other terms and provisions hereof, but only to the extent necessary to bring
this Agreement within the requirements of Law, and the remainder of this
Agreement shall be given effect as if the parties had not included the severed
term herein; provided, however, that if the party that would be adversely
affected by such severance demonstrates that a material inducement to its
entering into this Agreement would be materially impaired, such party shall be
entitled to seek an adjudication that this Agreement should be terminated on
that ground.
 
6.2
Enurement

 
This Agreement shall be binding upon and enure to the benefit of the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns and, subject to the terms hereof, to the benefit of the
Non-Affiliated Holders.
 
6.3
Assignment

 
No party hereto may assign this Agreement or any of its rights, interests or
obligations under this Agreement (whether by operation of Law or otherwise).
 
6.4
Notices to Parties

 
Any notice and other communications required or permitted to be given pursuant
to this Agreement shall be sufficiently given if delivered in person or if sent
by registered mail or facsimile transmission (provided such transmission is
recorded as being transmitted successfully) or other electronic means of
communication addressed to the recipient as follows:
 
To Paid:
 
Paid Inc.
200 Fribey Parkway
Suite 4004
Westborough, MA
01581
Attention: Austin Lewis, IV
E-mail:                       alewis@paid.com


With a copy (which shall not constitute notice) to:
 
Mirick, O’Connell, DeMallie & Lougee, LLP
100 Front Street
Worcester, MA
01608-1477
Attention: Michael Refolo
E-mail:                       mrefolo@mirickoconnell.com
 
 
-8-

--------------------------------------------------------------------------------

 
 
To Amalco and to Callco:
 
ShipTime Canada Inc./2534841 Ontario Inc.
3350 Fairview Street, Suite 3-232
Burlington, Ontario
L7N 3L5
Attention: Allan Pratt
Email: apratt@EmergeIT.com


With a copy (which shall not constitute notice) to:
 
Aluvion Professional Corporation
365 Bay Street, Suite 800
Toronto, Ontario
M5H 2V1
Attention: Eric Apps
Email:           eric@aluvionlaw.com


or to such other address, individual or electronic communication number as may
be designated by notice given by any Party to the others in accordance herewith.
Any demand, notice or other communication given by personal delivery shall be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by registered mail, on the fifth Business Day following the
deposit thereof in the mail and, if given by electronic communication, on the
day of transmittal thereof if given during the normal business hours of the
recipient and on the Business Day during which such normal business hours next
occur if not given during such hours on any day. If the Party giving any demand,
notice or other communication knows or ought reasonably to know of any
difficulties with the postal system which might affect the delivery of mail, any
such demand, notice or other communication shall not be mailed but shall be
given by personal delivery or by electronic communication.
 
6.5
Notice to Non-Affiliated Holders

 
Any notice, request or other communication to be given to a Non-Affiliated
Holder shall be in writing and shall be valid and effective if given by mail
(postage pre-paid or by delivery) to the address of the holder recorded in the
securities register of Amalco or, in the event of the address of any such holder
not being so recorded, then at the last known address of such holder. Any such
notice, request or other communication, if given by mail, shall be deemed to
have been given and received on the fifth day following the date of mailing and,
if given by delivery, shall be deemed to have been given and received on the
date of delivery. Accidental failure or omission to give any notice, request or
other communication to one or more holders of Exchangeable Shares, or any defect
in such notice, shall not invalidate or otherwise alter or affect any action or
proceeding to be taken pursuant thereto.
 
6.6
Risk of Payments By Post

 
Whenever payments are to be made or certificates or documents are to be sent to
any holder of Exchangeable Shares by Amalco, Paid or Callco, or by such holder
of Exchangeable Shares to Amaloc, Paid or Callco, the making of such payment or
sending of such certificate or document sent through the post shall be at the
risk of Amalco, in the case of payments made or documents by Amalco, Paid or
Callco and the holder of Exchangeable Shares, in the case of payments made or
documents by such holder.
 
6.7
Counterparts

 
The parties hereto agree that this Agreement may be signed in counterparts at
different times and in different places without the parties hereto being in each
other’s presence, each of which so executed shall be deemed to be an original
and such counterparts together shall be but one and the same instrument. A copy
of this Agreement executed by any party and transmitted by facsimile or other
means of electronic communication shall be binding upon the parties in the same
manner as an original executed and delivered in person.
 
6.8
Jurisdiction

 
This Agreement shall be construed and enforced in accordance with the Laws of
the Province of Ontario and the Laws of Canada applicable therein.
 
 
-9-

--------------------------------------------------------------------------------

 
 
6.9
Third Party Beneficiaries and Attornment

 
Except for the holders of the Exchangeable Shares, there are no third party
beneficiaries under this Agreement and no person other than the parties hereto
and the holders of the Exchangeable Shares may claim any entitlement hereunder,
or exercise any right hereunder, or perform any obligation hereunder, or make
any claim in respect of this Agreement, without the prior written consent of the
parties hereto.  The holders of Exchangeable Shares, on whose behalf Amalco acts
as agent and bare trustee, shall be deemed to have acknowledged and consented to
all of the terms and provisions of this Agreement as of the time of the issuance
of the Exchangeable Shares registered in their name and the parties hereto shall
be entitled, at their option, to require any such person to execute and deliver
a counterpart copy of this Agreement at the time of delivery of the share
certificate(s) evidencing such Exchangeable Shares ratifying and confirming the
provisions of this Agreement and agreeing to be bound by them.
 
6.10
Jurisdiction and Conflict of Laws

 
Each of Paid, Callco and Amalco agrees that any action or proceeding arising out
of or relating to this Agreement or any of the transactions contemplated by this
Agreement may be instituted in the courts of Ontario, waives any objection which
it may have now or hereafter to the venue of any such action or proceeding,
irrevocably submits to the non-exclusive jurisdiction of the said courts in any
such action or proceeding, agrees to be bound by any judgement of the said
courts and not to seek, and hereby waives, any review of the merits of any such
judgement by the courts of any other jurisdiction, and Paid hereby appoints
Amalco at its registered office in the Province of Ontario as attorney for
service of process.  EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.
 
[Remainder of this page left intentionally blank.]
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
 

 
 PAID INC.
 
    Per:                                                 
Name:  Austin Lewis, IV
Title: President and CEO

 
 
 

 
 2534841 ONTARIO INC.
 
   Per:                                                 
Name: Allan Pratt
Title: President

 
 
 

 
 SHIPTIME CANADA INC.
 
   Per:                                                  Name: Allan Pratt
Title: CEO

 
 
 
-11-

--------------------------------------------------------------------------------

                                                      
 